Robert F.X. Sillerman Sillerman Capital Holdings, L.P. Laura Sillerman 159 E. 70th Street New York, New York 10021 June 10, 2011 Via EDGAR Perry Hindin Special Counsel Office of Mergers and Acquisitions United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549-3628 Re: CKx, Inc. Schedule 13E-3 filed on May 26, 2011 Filed by Robert F.X. Sillerman, Sillerman Capital Holdings, L.P. and Laura Sillerman File No. 005-54765 Dear Mr. Hindin: In connection with the responses of the undersigned (the “Respondents”), dated as of June 8, 2011, to comments received from the Staff (the “Staff”) of the United States Securities and Exchange Commission (the “Commission”) in a letter from you dated June 2, 2011, regarding the Schedule 13E-3 filed with the Commission on May 26, 2011, each of the Respondents hereby acknowledges that: · such Respondent is responsible for the adequacy and accuracy of the disclosure in the filings; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filings; and · such Respondent may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Robert F.X. Sillerman Robert F.X. Sillerman /s/ Laura Sillerman Laura Sillerman SILLERMAN CAPITAL HOLDINGS, L.P. By:Sillerman Capital Holdings, Inc., its General Partner /s/ Robert F.X. Sillerman Robert F.X. Sillerman President
